DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 12/23/2020. 
 	Claims 1-24 are pending. 
	This application claims priority under 371 to PCT/US2016/12759 filed 1/8/16 which claims priority to U.S. provisional application 62/126,300 filed 2/27/15 and U.S. provisional application 62/101,850 filed 1/9/15. 
The provisional applications do not teach administration of plasmids encoding the genus of GITR agonists in a method with co-administration with immune stimulatory cytokines with GITR. Only GITRL is taught to be administered with cytokines i.e. IL-12 or Il-2 (62/126,300 Table 1 and no such teachings in 62/101,850). However, the genus of GITR agonists with IL-12 and/or IL-15 is missing from the provisional teachings. If a claim in the nonprovisional application is not adequately supported by the written description and drawing(s) (if any) of the provisional application (as in New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application. In other words, the analysis for priority is the same as that for description. Therefore, for purposes of art the claims are not entitled to the priority of U.S. provisional 62/126,300 filed 2/27/15 and U.S. provisional 62/101,850 filed 1/9/15. The claims, therefore, have a priority date of 1/8/16. 

Claim Objections
Claims 1, 5, 6, 8, 10, 12, 13 and 18 are objected to because of the following informalities: when referring to previous limitations it is proper to use the article “the”. The article “a” implies a new limitation. The recitation of “a cancerous tumor” in claims 1, 8 and 18 should refer to –the cancer—for proper linkage. This is true of “untreated tumor” in claim 5and 12. In claims 6 and 13 reference to IL-12 and IL-15 should refer to –the IL-12 and  the Il-15--.  As well, the abbreviations in claims 10 have already been established in claim 1 and are no longer necessary to be spelled out. The point of the abbreviation is to use them after the first occurrence. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an expression control sequence for the plasmid and nucleic acid. The claims refer to “plasmid for expressing” and “nucleic acid for expressing”. These imply but do not provide the requisite components for expression. This rejection is maintained for reasons of record in the office action mailed 6/26/2020.

Response to Amendments
Applicants argue that no unusual “expression control sequence” is necessary for the method to work. There is no requirement for an unusual expression control sequence. Rather any expression control sequence is necessary. The nucleic acid and the plasmid encode the sequences but there are no promoters/expression control sequences that are present that would mediate the necessary expression. It is necessary to operably link an expression control sequence or promoter to each of the coding sequences. In the absence of the sequences, there is no connection between the desired goals and the method steps. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brogdon et al (US 20170306038; see entire document) in view of Daud et al (J Clinical Oncology, 2008, pages 5896-5903; see entire document) or Kornbluth and Stone (WO2007120368; see entire document) and the teachings of JP 2007501283 (reference 2 as taught by the Japanese Office action submitted by applicants in the IDS). This rejection is maintained for reasons of record in the office action mailed 6/26/2020.
Regarding claims 1, 8 and 18, Brogdon et al teach treatment of cancer with an GITR agonist (see e.g. ¶ 0039). The agonist can be linked to cytokines (see e.g. ¶0189, 0256 and 0304). The proteins are administered by electroporation of expression vectors (see e.g. ¶0234). 
Daud et al teach methods of electroporation of plasmid DNA encoding IL-12 in melanoma. The electroporation involved six 100-microsecond pulses at a 1,300-V/cm electric field.  Daud et al uses the cytokine Il-12 for in vivo administration using electroporation. 
Gene-based immunotherapy for cancer is limited by the lack of safe, efficient, reproducible, and titratable delivery methods. Direct injection of DNA into tissue, although safer than viral vectors, suffers from low gene transfer efficiency. In vivo electroporation, in preclinical models, significantly enhances gene transfer efficiency while retaining the safety advantages of plasmid DNA. (Daud, abstract).

On balance, this study suggests that electroporation-mediated plasmid delivery is a powerful new tool for effective gene transfer with implications for the clinical arena. In the future, electroporation could have applications beyond the use described herein to transfer combinations of genes or knock down the expression of a given gene(s), or to produce spatially and/or temporally distinct patterns of gene expression without the safety and biohazard considerations implicit in viral vectors. (Daud, conclusion). 

“Reference 2 also discloses that after a plasmid encoding IL-2 was injected to a tumor, and electroporation therapy was performed, the growth of the tumor was reduced. Reference 2 also discloses, as specific conditions for the electroporation therapy, that a high-voltage pulse delivered to the tumor is greater than about 400V/cm, and that the duration of the pulse is less than about 1 millisecond (Claims 4 and 8, and paragraphs [0035] to [0037]). Reference 2 also discloses that six pulses were delivered to tumors at 1500 V/cm (100 ps) (paragraphs [0037] and [0045]).”
Kornbluth and Stone teach administration of GITR agonist encoding sequences as part of a vaccine wherein the method involves electroporation (see e.g. ¶0250, claim 21 and ¶0170).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the steps of electroporation as set forth by Daud et al in the methods of Brogdon et al. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Brogdon teaches co-administration of GITR agonists and cytokines for treatment of a tumor 2) Daud et al, JP2007501283 as taught by the office action in the IDS of 12/2/2020 and Kornbluth and Stone teach that the plasmids encoding cytokines and said agonists can be electroporated in vivo. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the steps of electroporation are as claimed.
Regarding melanoma, Brogdon teaches such in ¶ 0046 and IL-12 in ¶0256. 

Response to Arguments
Applicants argue that Brogdon et al do not disclose a finite list of combinations to use with GITR agonists. Rather, Brogdon et al considers a large number of potential combinations that are disparate classes of compounds. There exists no direction or motivation to selective combine IL-12 or IL-15 with the GITR agonists. To this end, applicants argue that the secondary references do not cure the deficiencies.
Brogdon demonstrates the efficacy of cancer therapy with an anti-GITR agonist antibody. This is the discovery attributable to Brogdon. Brogdon teaches use of this antibody as a cancer therapy and suggests use of anyone of a number of well-known combinatorial cancer therapies with the anti-GITR antibody. In fact, there is explicit teaching of anti-GITR with IL_12 or IL-15. 

[0256] The anti-GITR antibodies or antigen binding molecules can also be co-formulated with one or more immunostimulatory agents. For example, in some embodiments, the anti-GITR antibodies are co-formulated with an immunostimulatory cytokine, for example, IL-7, IL-12 or IL-15. 

As well, the independent claim is drawn to 

    PNG
    media_image1.png
    339
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    96
    310
    media_image2.png
    Greyscale

Combinations are GITR agonists with immunomodulators. Amongst the classes of immunomodulators are immunostimulatory agents of which there is a small list including IL-12 or IL-15. 
[0304] The anti-GITR antibodies or antigen binding molecules can also be co- formulated with one or more immunostimulatory agents. For example, in some embodiments, the anti-GITR antibodies are co-formulated with an immunostimulatory cytokine, for example, IL-7, IL-12 or IL-15.

Combining GITRLs and cytokines was illustrated in the art by Kornbluth and Stone (WO 2007120368). The title is drawn to it. 
IMMUNOSTIMULATORY COMBINATIONS OF TNFRSF, TLR, NLR, RHR,
PURINERGIC RECEPTOR, AND CYTOKINE RECEPTOR AGONISTS
FOR VACCINES AND TUMOR IMMUNOTHERAPY
	By TNFRSF it is intended GITRL. 

 [0015] In one embodiment, stimulation of TNFR.SF receptors is accomplished via compositions comprising soluble, multimeric tumor necrosis factor superfamily (TNFSF) ligands (e.g. CD40L and glucocorticoid-induced TNFR-related gene ligand (GITRL)) as useful molecular adjuvants for DNA vaccines.

These are explicitly indicated to be improved with cytokines. 

[0009] Immunostimulants contribute to vaccine efficacy by upregulating co-stimulatory molecules, inducing supportive cytokines, and favoring immunological memory. Ideally. vaccines should be safe, strongly protective, and durable enough to reduce the need for frequent revaccination.



Motivation to choose use of a cytokine is also found in the art wherein its use in cancer therapy is well-established. Of specific inclination is use of IL-12 or IL-15. Daud teaches one would use IL-12 especially in melanoma where Daud teaches,  
In mice, intratumoral electroporation of interleukin (IL)-12 plasmid resulted in complete tumor regression rates of 80% after three cycles of treatment.
12,13 Encouragingly, 100% of cured mice were resistant to further challenge with B16.F10 melanoma cells. 

Kornbluth and Stone WO 2007120368 teaches use of GITRL with cytokines whereas 

[0013] As used herein, the term cytokine/chemokine receptor agonist refers to any of these immunostimulatory proteins. Preference is given to IL-I (all members of this molecular family, but especially IL-I-beta). IL-2, IL-4, IL-12, IL-13, IL-15, IL-17, IL-I8, CCL13, CCL20, IFN-alpha, IFN-beta, IFN-gamma, IFN-lambdal, IFN-lambda2, IFN-lambda3, and GM-CSF.


	Each of these references is drawn to electroporation of plasmid encoding. 
	Hence, the art is clear that combining GITRL with cytokines was part of the known the repertoire of treating cancer wherein preferable cytokines include IL-12 and IL-15. These are optimal components of a result effective variable and would have been within the ordinary skill in the art. The demonstrated combinations are shown to achieve predictable results. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633